 




 
Exhibit 10.2
2006 LONG-TERM INCENTIVE PLAN
SECTION 1
GENERAL
       1.1     Purpose. ProLogis, a Maryland real estate investment trust, has
established the Plan to:
      (a) attract and retain employees and other persons providing services to
ProLogis and the Related Companies;
      (b) attract and retain as Outside Trustees the highly competent
individuals upon whose judgment, initiative, leadership and continued efforts
the success of ProLogis depends;
      (c) motivate Participants, by means of appropriate incentives, to achieve
long-range goals;
      (d) provide incentive compensation opportunities that are competitive with
those of other corporations and real estate investment trusts; and
      (e) further identify Participants’ interests with those of ProLogis’s
other shareholders through compensation that is based on the value of ProLogis’s
common shares;
and thereby to promote the long-term financial interest of ProLogis and the
Related Companies, including the growth in value of ProLogis’s equity and
enhancement of long-term shareholder return.
      1.2     Defined Terms. The meaning of capitalized terms used in the Plan
are set forth in Section 8.
      1.3     Participation. For purposes of the Plan, a “Participant” is any
person to whom an Award is granted under the Plan. Subject to the terms and
conditions of the Plan, the Committee shall determine and designate, from time
to time, from among the Eligible Individuals those persons who will be granted
one or more Awards under the Plan and, subject to the terms and conditions of
the Plan, a Participant may be granted any Award permitted under the provisions
of the Plan and more than one Award may be granted to a Participant. Except as
otherwise agreed by ProLogis and the Participant, or except as otherwise
provided in the Plan, an Award under the Plan shall not affect any previous
Award under the Plan or an award under any other plan maintained by ProLogis or
the Related Companies.
SECTION 2
OPTIONS
       2.1     Definitions.
      (a) The grant of an “Option” under the Plan entitles the Participant to
purchase Shares at an Exercise Price fixed by the Committee at the time the
Option is granted. Options granted under this Section 2 may be either Incentive
Share Options or Non-Qualified Share Options, as determined in the discretion of
the Committee. Options granted to Outside Trustees shall be Non-Qualified Share
Options.
      (b) A grant of a “share appreciation right” or “SAR” entitles the
Participant to receive, in cash or Shares (as determined in accordance with the
terms of the Plan) value equal to the excess of: (a) the Fair Market Value of a
specified number of Shares at the time of exercise; over (b) an Exercise Price
established by the Committee at the time of grant.
      (c) An Option may but need not be in tandem with an SAR, and an SAR may
but need not be in tandem with an Option (in either case, regardless of whether
the original award was granted under this Plan or another plan or arrangement).
If an Option is in tandem with an SAR, the exercise price of both the Option and
SAR shall be the same, and the exercise of the Option or SAR with respect to a
Share shall cancel the corresponding tandem SAR or Option right with respect to
such share. If an SAR is in tandem with an Option but is granted after the grant
of the Option, or if an Option is in tandem with an SAR but is granted after the
grant of the SAR, the later granted tandem Award shall have the same exercise
price as the earlier granted Award, but in no event less than the Fair Market
Value of a Share at the time of such grant.

1



--------------------------------------------------------------------------------



 



      2.2     Eligibility. The Committee shall designate the Participants to
whom Options or SARs are to be granted under this Section 2 and shall determine
the number of Shares subject to each such Option or SAR and the other terms and
conditions thereof, not inconsistent with the Plan. Without limiting the
generality of the foregoing, the Committee may grant dividend equivalents
(current or deferred) with respect to any Option or SAR granted under the Plan.
      2.3     Limits on Incentive Share Options. If the Committee grants
Incentive Share Options, then to the extent that the aggregate fair market value
of Shares with respect to which Incentive Share Options are exercisable for the
first time by any individual during any calendar year (under all plans of
ProLogis and all subsidiaries of ProLogis within the meaning of section 424(f)
of the Code) exceeds $100,000, such Options shall be treated as Non-Qualified
Share Options to the extent required by section 422 of the Code.
      2.4     Exercise Price. The “Exercise Price” of an Option or SAR shall be
established by the Committee at the time the Option or SAR is granted; provided,
however, that in no event shall such price be less than 100% of the Fair Market
Value of a Share on such date (or, if greater, the par value of a Share on such
date).
      2.5     Exercise/ Vesting. Except as otherwise expressly provided in the
Plan, an Option or SAR granted under the Plan shall be exercisable in accordance
with the following:
      (a) The terms and conditions relating to exercise and vesting of an Option
or SAR shall be established by the Committee to the extent not inconsistent with
the Plan, and may include, without limitation, conditions relating to completion
of a specified period of service, achievement of performance standards prior to
exercise or the achievement of Share ownership objectives by the Participant.
Notwithstanding the foregoing, in no event shall an Option or SAR granted to any
employee become exercisable or vested prior to the first anniversary of the date
on which it is granted (subject to acceleration of exercisability and vesting,
to the extent permitted by the Committee, in the event of the Participant’s
death, Disability, Retirement, Change in Control or involuntary termination).
      (b) No Option or SAR may be exercised by a Participant after the
Expiration Date applicable to that Option or SAR.
      2.6     Payment of Exercise Price. The payment of the Exercise Price of an
Option granted under this Section 2 shall be subject to the following:
      (a) Subject to the following provisions of this subsection 2.6, the full
Exercise Price of each Share purchased upon the exercise of any Option shall be
paid at the time of such exercise (except that, in the case of an exercise
through the use of cash equivalents, payment may be made as soon as practicable
after the exercise) and, as soon as practicable thereafter, a certificate
representing the Shares so purchased shall be delivered to the person entitled
thereto.
      (b) Subject to applicable law, the Exercise Price shall be payable in cash
or cash equivalents, by tendering, by actual delivery or by attestation, Shares
valued at Fair Market Value as of the day of exercise or by a combination
thereof.
      2.7     Post-Exercise Limitations. The Committee, in its discretion, may
impose such restrictions on Shares acquired pursuant to the exercise of an
Option as it determines to be desirable, including, without limitation,
restrictions relating to disposition of the shares and forfeiture restrictions
based on service, performance, Share ownership by the Participant and such other
factors as the Committee determines to be appropriate.
      2.8     No Repricing. Except for either adjustments pursuant to
subsection 4.3 (relating to the adjustment of shares), or reductions of the
Exercise Price approved by ProLogis’s shareholders, the Exercise Price for any
outstanding Option or SAR may not be decreased after the date of grant nor may
an outstanding Option or SAR granted under the Plan be surrendered to ProLogis
as consideration for the grant of a replacement Option or SAR with a lower
exercise price. In addition, no repricing of an Option or SAR shall be permitted
without the approval of ProLogis’s shareholders if such approval is required
under the rules of any stock exchange on which Shares are listed.
      2.9     Tandem Grants of Options and SARs. An Option may but need not be
in tandem with an SAR, and an SAR may but need not be in tandem with an Option
(in either case, regardless of whether the original award was granted under this
Plan or another plan or arrangement). If an Option is in tandem with an SAR, the

2



--------------------------------------------------------------------------------



 



exercise price of both the Option and SAR shall be the same, and the
corresponding tandem SAR or Option shall cancel the corresponding tandem SAR or
Option right with respect to such share.
      2.10     Expiration Date. The “Expiration Date” with respect to an Option
or SAR means the date established as the Expiration Date by the Committee at the
time of the grant; provided, however, that unless determined otherwise by the
Committee at the time of grant, the Expiration Date with respect to any Option
or SAR shall not be later than the earliest to occur of:
      (a) the ten-year anniversary of the date on which the Option or SAR is
granted;
      (b) if the Participant’s Termination Date occurs by reason of death,
Disability or Retirement, the one-year anniversary of such Termination Date;
      (c) if the Participant’s Termination Date occurs for reasons other than
Retirement, death, Disability or Cause, the three-month anniversary of such
Termination Date; or
      (d) if the Participant’s Termination Date occurs for reasons of Cause,
such Termination Date.
      In no event shall the Expiration Date of an Option or SAR be later than
the ten-year anniversary of the date on which the Option or SAR is granted.
SECTION 3
FULL VALUE AWARDS AND CASH INCENTIVE AWARDS
       3.1     Definitions.
      (a) A “Full Value Award” is a grant of one or more Shares or a right to
receive one or more Shares in the future, with such grant subject to one or more
of the following, as determined by the Committee:


        (i) The grant shall be in consideration of a Participant’s previously
performed services, or surrender of other compensation that may be due.    
      (ii) The grant shall be contingent on the achievement of performance or
other objectives during a specified period.           (iii) The grant shall be
subject to a risk of forfeiture or other restrictions that will lapse upon the
achievement of one or more goals relating to completion of service by the
Participant or achievement of performance or other objectives.          
(iv) The grant of Full Value Awards may also be subject to such other
conditions, restrictions and contingencies, as determined by the Committee,
including provisions relating to dividend or dividend equivalent rights and
deferred payment or settlement.

      (b) A Cash Incentive Award is the grant of a right to receive a payment of
cash (or in the discretion of the Committee, Shares having value equivalent to
the cash otherwise payable) that is contingent on achievement of performance
objectives over a specified period established by the Committee. The grant of
Cash Incentive Awards may also be subject to such other conditions, restrictions
and contingencies, as determined by the Committee, including provisions relating
to deferred payment.
      3.2     Special Vesting Rules. If an employee’s right to become vested in
a Full Value Award is conditioned on the completion of a specified period of
service with ProLogis or the Related Companies, without achievement of
performance targets or other performance objectives (whether or not related to
performance measures) being required as a condition of vesting, and without it
being granted in lieu of other compensation, then the required period of service
for full vesting shall be not less than three years (subject, to the extent
provided by the Committee, to pro rated vesting over the course of such
three-year period and to acceleration of vesting in the event of the
Participant’s death, Disability, Retirement, Change in Control or involuntary
termination). The foregoing requirements shall not apply to (a) grants made to
newly eligible Participants to replace awards from a prior employer and
(b) grants that are a form of payment of earned performance awards or other
incentive compensation.

3



--------------------------------------------------------------------------------



 



      3.3     Performance-Based Compensation. The Committee may designate a Full
Value Award or Cash Incentive Award granted to any Participant as
“Performance-Based Compensation” within the meaning of section 162(m) of the
Code and regulations thereunder. To the extent required by section 162(m) of the
Code, any Full Value Award or Cash Incentive Award so designated shall be
conditioned on the achievement of one or more performance targets as determined
by the Committee and the following additional requirements shall apply:
      (a) The performance targets established for the performance period
established by the Committee shall be objective (as that term is described in
regulations under section 162(m) of the Code), and shall be established in
writing by the Committee not later than 90 days after the beginning of the
performance period (but in no event after 25% of the performance period has
elapsed), and while the outcome as to the performance targets is substantially
uncertain. The performance targets established by the Committee may be with
respect to corporate performance, operating group or sub-group performance,
individual company performance, other group or individual performance, or
division performance, and shall be based on one or more of the Performance
Criteria.
      (b) A Participant otherwise entitled to receive a Full Value Award or Cash
Incentive Award for any performance period shall not receive a settlement or
payment of the Award until the Committee has determined that the applicable
performance target(s) have been attained. To the extent that the Committee
exercises discretion in making the determination required by this
subsection 3.3(b), such exercise of discretion may not result in an increase in
the amount of the payment.
      (c) Except as otherwise provided by the Committee, if a Participant’s
employment terminates because of death or Disability, or if a Change in Control
occurs prior to the Participant’s Termination Date, the Participant’s Full Value
Award or Cash Incentive Award shall become vested without regard to whether the
Full Value Award or Cash Incentive Award would be Performance-Based
Compensation.
Nothing in this Section 3 shall preclude the Committee from granting Full Value
Awards or Cash Incentive Awards under the Plan or the Committee, ProLogis or any
Related Company from granting any Cash Incentive Awards outside of the Plan that
are not intended to be Performance-Based Compensation; provided, however, that,
at the time of grant of Full Value Awards or Cash Incentive Awards by the
Committee, the Committee shall designate whether such Awards are intended to
constitute Performance-Based Compensation. To the extent that the provisions of
this Section 3 reflect the requirements applicable to Performance-Based
Compensation, such provisions shall not apply to the portion of the Award, if
any, that is not intended to constitute Performance-Based Compensation.
SECTION 4
OPERATION AND ADMINISTRATION
       4.1     Effective Date, Approval Date and Effect on Prior Plans. The Plan
will be effective as of the date it is adopted by the Board (the “Effective
Date”); provided, however, that Awards granted under the Plan prior to the
Approval Date will be contingent on approval of the Plan by ProLogis’s
shareholders. The Plan shall be unlimited in duration and, in the event of Plan
termination, shall remain in effect as long as any Shares awarded under it are
outstanding and not fully vested; provided, however, that no new Awards shall be
made under the Plan on or after the tenth anniversary of the date on which the
Plan is adopted by the Board Upon the Approval Date, no further awards will be
made under the Prior Plans. Any awards made under the Prior Plans prior to the
Approval Date shall continue to be subject to the terms and conditions of the
applicable Prior Plan. If the Approval Date does not occur, awards may continue
to be made under the Prior Plans subject to the terms and conditions thereof.
      4.2     Shares and Other Amounts Subject to the Plan. The Shares for which
Awards may be granted under the Plan shall be subject to the following:
      (a) The Shares with respect to which Awards may be made under the Plan
shall be shares currently authorized but unissued or currently held or
subsequently acquired by ProLogis as treasury shares, including shares purchased
in the open market or in private transactions.
      (b) Subject to the provisions of subsection 4.3, the number of Shares
which may be issued with respect to Awards under the Plan shall be equal to the
sum of: (i) 5,750,000 Shares; (ii) any Shares available for issuance

4



--------------------------------------------------------------------------------



 



as of the Approval Date under the Prior Plans and (iii) any shares that are
represented by awards granted under the Prior Plans that are forfeited, expired,
canceled or settled for cash after the Approval Date without delivery of Shares
or which result in the forfeiture of the Shares to the extent that such Shares
would have been added back to the reserve under the terms of the applicable
Prior Plan. Except as otherwise provided herein, any Shares subject to an Award
which for any reason is forfeited, expires or is terminated without issuance of
Shares (including Shares that are not issued because Shares are tendered
pursuant to subsection 4.7 and Shares attributable to Awards that are settled in
cash) shall again be available under the Plan. Shares issued by ProLogis in
connection with awards that are assumed or substituted in connection with a
merger, acquisition or other corporate transaction shall not be counted against
the number of Shares that may be issued with respect to Awards under the Plan.
      (c) Except as expressly provided by the terms of this Plan, the issue by
ProLogis of shares of stock of any class, or securities convertible into shares
of stock of any class, for cash or property or for labor or services, either
upon direct sale, upon the exercise of rights or warrants to subscribe therefor
or upon conversion of shares or obligations of the Trust convertible into such
shares or other securities, shall not affect, and no adjustment by reason
thereof, shall be made with respect to Awards then outstanding hereunder.
      (d) To the extent provided by the Committee, any Award may be settled in
cash rather than in Shares.
      (e) Subject to the following provisions of this subsection 4.2, the
maximum number of Shares that may be delivered to Participants and their
Beneficiaries with respect to incentive share options under the Plan shall be
5,750,000; provided, however, that to the extent that shares not delivered must
be counted against this limit as a condition of satisfying the rules applicable
to incentives stock options, such rules shall apply to the limit on Incentive
Share Options granted under the Plan.
      (f) The maximum number of shares that may be covered by Awards granted to
any one Participant during any one calendar-year period pursuant to Section 2
(relating to Options and SARs) shall be 500,000 shares. For purposes of this
subsection 4.2(f), if an Option is in tandem with an SAR, such that the exercise
of the Option or SAR with respect to a Share cancels the tandem SAR or Option
right, respectively, with respect to such share, the tandem Option and SAR
rights with respect to each Share shall be counted as covering but one Share for
purposes of applying the limitations of this subsection 4.2(f).
      (g) For Full Value Awards that are intended to be Performance-Based
Compensation, no more than 200,000 Shares may be delivered pursuant to such
Awards granted to any one Participant during any one-calendar-year period
(regardless of whether settlement of the Award is to occur prior to, at the time
of, or after the time of vesting); provided that Awards described in this 4.2(g)
that are intended to be Performance-Based Compensation shall be subject to the
following:


        (i) If the Awards are denominated in Shares but an equivalent amount of
cash is delivered in lieu of delivery of Shares, the foregoing limit shall be
applied based on the methodology used by the Committee to convert the number of
Shares into cash.           (ii) If delivery of Shares or cash is deferred until
after Shares have been earned, any adjustment in the amount delivered to reflect
actual or deemed investment experience after the date the shares are earned
shall be disregarded.

      (h) For Cash Incentive Value Awards that are intended to be
Performance-Based Compensation, the maximum amount payable to any Participant
with respect to any twelve-month performance period shall equal $10,000,000 (pro
rated for performance periods that are greater or lesser than twelve months);
provided that Awards described in this subsection 4.2(h) that are intended to be
Performance-Based Compensation, shall be subject to the following:


        (i) If the Awards are denominated in cash but an equivalent amount of
Shares is delivered in lieu of delivery of cash, the foregoing limit shall be
applied to the cash based on the methodology used by the Committee to convert
the cash into Shares.           (ii) If delivery of Shares or cash is deferred
until after cash has been earned, any adjustment in the amount delivered to
reflect actual or deemed investment experience after the date the cash is earned
shall be disregarded.

5



--------------------------------------------------------------------------------



 



      4.3     Adjustments to Shares. In the event of a corporate transaction
involving ProLogis (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, sale of assets or subsidiaries, combination
or exchange of shares), the Committee may adjust Awards to preserve the benefits
or potential benefits of the Awards. Action by the Committee may include:
(a) adjustment of the number and kind of shares which may be delivered under the
Plan (including adjustments to the number and kind of shares that may be granted
to an individual during any specified time as described in subsection 4.2);
(b) adjustment of the number and kind of shares subject to outstanding Awards;
(c) adjustment of the Exercise Price of outstanding Options and SARs; and
(d) any other adjustments that the Committee determines to be equitable (which
may include, without limitation, (i) replacement of Awards with other Awards
which the Committee determines have comparable value and which are based on
stock of a company resulting from the transaction, and (ii) cancellation of the
Award in return for cash payment of the current value of the Award, determined
as though the Award is fully vested at the time of payment, provided that in the
case of an Option or SAR, the amount of such payment may be the excess of value
of the Shares subject to the Option or SAR at the time of the transaction over
the exercise price).
      4.4     Change in Control. In the event that (a) a Participant’s
employment or service, as applicable, is terminated by ProLogis or the successor
to ProLogis (or a Related Company which is his or her employer) for reasons
other than Cause within 24 months following a Change in Control, or (b) the Plan
is terminated by ProLogis or its successor following a Change in Control without
provision for the continuation of outstanding Awards hereunder, all Options and
related Awards which have not otherwise expired shall become immediately
exercisable and all other Awards shall become fully vested. For purposes of this
subsection 4.4, a Participant’s employment or service shall be deemed to be
terminated by ProLogis or the successor to ProLogis (or a Related Company) if
the Participant terminates employment or service after (I) a substantial adverse
alteration in the nature of the Participant’s status or responsibilities from
those in effect immediately prior to the Change in Control, or (II) a material
reduction in the Participant’s annual base salary and target bonus, if any, or,
in the case of a Participant who is an Outside Trustee, the Participant’s annual
compensation, as in effect immediately prior to the Change in Control. If, upon
a Change in Control, awards in other shares or securities are substituted for
outstanding Awards pursuant to subsection 4.3, and immediately following the
Change in Control the Participant becomes employed (if the Participant was an
employee immediately prior to the Change in Control) or a trustee or board
member (if the Participant was an Outside Trustee immediately prior to the
Change in Control) of the entity into which ProLogis merged, or the purchaser of
substantially all of the assets of ProLogis, or a successor to such entity or
purchaser, the Participant shall not be treated as having terminated employment
or service for purposes of this subsection 4.4 until such time as the
Participant terminates employment or service with the merged entity or purchaser
(or successor), as applicable.
      4.5     Limit on Distribution. Distribution of Shares or other amounts
under the Plan shall be subject to the following:
      (a) Notwithstanding any other provision of the Plan, ProLogis shall have
no liability to deliver any Shares under the Plan or make any other distribution
of benefits under the Plan unless such delivery or distribution would comply
with all applicable laws and the applicable requirements of any securities
exchange or similar entity.
      (b) In the case of a Participant who is subject to Section 16(a) and 16(b)
of the Exchange Act, the Committee may, at any time, add such conditions and
limitations to any Award to such Participant, or any feature of any such Award,
as the Committee, in its sole discretion, deems necessary or desirable to comply
with Section 16(a) or 16(b) and the rules and regulations thereunder or to
obtain any exemption therefrom.
      (c) To the extent that the Plan provides for issuance of certificates to
reflect the transfer of Shares, the transfer of such Shares may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange.
      4.6     Liability for Cash Payments. Subject to the provisions of this
Section 4, each Related Company shall be liable for payment of cash due under
the Plan with respect to any Participant to the extent that such benefits are
attributable to the service rendered for that Related Company by the
Participant. Any disputes relating to liability of a Related Company for cash
payments shall be resolved by the Committee.
      4.7     Withholding. All Awards and other payments under the Plan are
subject to withholding of all applicable taxes, which withholding obligations
may be satisfied, with the consent of the Committee, through the

6



--------------------------------------------------------------------------------



 



surrender of Shares which the Participant already owns or to which a Participant
is otherwise entitled under the Plan; provided, however, previously-owned Shares
that have been held by the Participant or Shares to which the Participant is
entitled under the Plan may only be used to satisfy the minimum tax withholding
required by applicable law (or other rates that will not have a negative
accounting impact).
      4.8     Transferability. Awards under the Plan are not transferable except
as designated by the Participant by will or by the laws of descent and
distribution or, to the extent provided by the Committee, pursuant to a
qualified domestic relations order (within the meaning of the Code and
applicable rules thereunder). To the extent that the Participant who receives an
Award under the Plan has the right to exercise such Award, the Award may be
exercised during the lifetime of the Participant only by the Participant.
Notwithstanding the foregoing provisions of this subsection 4.8, the Committee
may permit Awards under the Plan to be transferred to or for the benefit of the
Participant’s family (including, without limitation, to a trust or partnership
for the benefit of a Participant’s family), subject to such procedures as the
Committee may establish. In no event shall an Incentive Share Option be
transferable to the extent that such transferability would violate the
requirements applicable to such option under section 422 of the Code.
      4.9     Notices. Any notice or document required to be filed with the
Committee under the Plan will be properly filed if delivered or mailed by
registered mail, postage prepaid, to the Committee, in care of ProLogis or the
Related Company, as applicable, at its principal executive offices. The
Committee may, by advance written notice to affected persons, revise such notice
procedure from time to time. Any notice required under the Plan (other than a
notice of election) may be waived by the person entitled to notice.
      4.10     Form and Time of Elections. Unless otherwise specified herein,
each election required or permitted to be made by any Participant or other
person entitled to benefits under the Plan, and any permitted modification or
revocation thereof, shall be in writing filed with the applicable Committee at
such times, in such form, and subject to such restrictions and limitations, not
inconsistent with the terms of the Plan, as the Committee shall require.
      4.11     Agreement With ProLogis or Related Company. At the time of an
Award to a Participant under the Plan, the Committee may require a Participant
to enter into an agreement with ProLogis or the Related Company, as applicable
(the “Agreement”), in a form specified by the Committee, agreeing to the terms
and conditions of the Plan and to such additional terms and conditions, not
inconsistent with the Plan, as the Committee may, in its sole discretion,
prescribe.
      4.12     Limitation of Implied Rights.
      (a) Neither a Participant nor any other person shall, by reason of the
Plan, acquire any right in or title to any assets, funds or property of ProLogis
or any Related Company whatsoever, including, without limitation, any specific
funds, assets, or other property which ProLogis or any Related Company, in its
sole discretion, may set aside in anticipation of a liability under the Plan. A
Participant shall have only a contractual right to the amounts, if any, payable
under the Plan, unsecured by any assets of ProLogis and any Related Company.
Nothing contained in the Plan shall constitute a guarantee by ProLogis or any
Related Company that the assets of such companies shall be sufficient to pay any
benefits to any person.
      (b) The Plan does not constitute a contract of employment or continued
service, and selection as a Participant will not give any employee the right to
be retained in the employ or service of ProLogis or any Related Company, nor any
right or claim to any benefit under the Plan, unless such right or claim has
specifically accrued under the terms of the Plan. Except as otherwise provided
in the Plan, no Award under the Plan shall confer upon the holder thereof any
right as a shareholder of ProLogis prior to the date on which he fulfills all
service requirements and other conditions for receipt of such rights and Shares
are registered in his name.
      4.13     Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.
      4.14     Action by ProLogis or Related Company. Any action required or
permitted to be taken by ProLogis or any Related Company shall be by resolution
of its board of trustees or directors, as applicable, or by action of one or
more members of the board (including a committee of the board) who are duly
authorized to

7



--------------------------------------------------------------------------------



 



act for the board or (except to the extent prohibited by applicable law or the
rules of any stock exchange) by a duly authorized officer of ProLogis.
      4.15     Gender and Number. Where the context admits, words in any gender
shall include any other gender, words in the singular shall include the plural
and the plural shall include the singular.
      4.16     Applicable Law. The provisions of the Plan shall be construed in
accordance with the laws of the State of Maryland, without giving effect to
choice of law principles.
      4.17     Foreign Employees. Notwithstanding any other provision of the
Plan to the contrary, the Committee may grant Awards to eligible persons who are
foreign nationals on such terms and conditions different from those specified in
the Plan as may, in the judgment of the Committee, be necessary or desirable to
foster and promote achievement of the purposes of the Plan. In furtherance of
such purposes, the Committee may make such modifications, amendments, procedures
and subplans as may be necessary or advisable to comply with provisions of laws
in other countries or jurisdictions in which ProLogis or a Related Company
operates or has employees.
SECTION 5
COMMITTEE
       5.1     Administration. The authority to control and manage the operation
and administration of the Plan shall be vested in the committee described in
subsection 5.2 (the “Committee”) in accordance with this Section 5. If the
Committee does not exist, or for any other reason determined by the Board, the
Board may take any action under the Plan that would otherwise be the
responsibility of the Committee.
      5.2     Selection of Committee. So long as ProLogis is subject to
Section 16 of the Exchange Act, the Committee shall be selected by the Board and
shall consist of not fewer than two members of the Board or such greater number
as may be required for compliance with Rule 16b-3 issued under the Exchange Act
and shall be comprised of persons who are independent for purposes of applicable
stock exchange listing requirements. Any Award granted under the Plan which is
intended to constitute Performance-Based Compensation (including Options and
SARs) shall be granted by a Committee consisting solely of two or more “outside
directors” within the meaning of section 162(m) of the Code and applicable
regulations. Notwithstanding any other provision of the Plan to the contrary,
with respect to any Awards to Outside Trustees, the Committee shall be the
Board.
      5.3     Powers of Committee. The authority to manage and control the
operation and administration of the Plan shall be vested in the Committee,
subject to the following:
      (a) Subject to the provisions of the Plan, the Committee will have the
authority and discretion to select individuals who shall be Eligible Individuals
and who, therefore are eligible to receive Awards under the Plan. The Committee
shall have the authority to determine the time or times of receipt, to determine
the types of Awards and the number of Shares covered by the Awards, to establish
the terms, conditions, performance targets, restrictions, and other provisions
of such Awards, to cancel or suspend Awards, and to accelerate the
exercisability or vesting of any Award under circumstances designated by it at
the time the Award is granted or thereafter. In making such Award
determinations, the Committee may take into account the nature of services
rendered by the respective employee, the individual’s present and potential
contribution to ProLogis’s or a Related Company’s success and such other factors
as the Committee deems relevant.
      (b) Subject to the provisions of the Plan, the Committee will have the
authority and discretion to determine the extent to which Awards under the Plan
will be structured to conform to the requirements applicable to
Performance-Based Compensation, and to take such action, establish such
procedures, and impose such restrictions at the time such Awards are granted as
the Committee determines to be necessary or appropriate to conform to such
requirements.
      (c) Subject to the provisions of the Plan, the Committee will have the
authority and discretion to conclusively interpret the Plan, to establish, amend
and rescind any rules and regulations relating to the Plan, to determine the
terms and provisions of any agreements made pursuant to the Plan and to make all
other determinations that may be necessary or advisable for the administration
of the Plan.

8



--------------------------------------------------------------------------------



 



      (d) Any interpretation of the Plan by the Committee and any decision made
by it under the Plan is final and binding on all persons.
      (e) Except as otherwise expressly provided in the Plan, where the
Committee is authorized to make a determination with respect to any Award, such
determination shall be made at the time the Award is made, except that the
Committee may reserve the authority to have such determination made by the
Committee in the future (but only if such reservation is made at the time the
Award is granted, is expressly stated in the Agreement reflecting the Award and
is permitted by applicable law).
      Without limiting the generality of the foregoing, it is the intention of
ProLogis that, to the extent that any provisions of this Plan or any Awards
granted hereunder are subject to section 409A of the Code, the Plan and the
Awards comply with the requirements of section 409A of the Code and that the
Plan and Awards be administered in accordance with such requirements and the
Committee shall have the authority to amend any outstanding Awards to conform to
the requirements of section 409A.
      5.4     Delegation by Committee. Except to the extent prohibited by
applicable law or the rules of any stock exchange or NASDAQ (if appropriate),
the Committee may allocate all or any portion of its responsibilities and powers
to any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it. Any such
allocation or delegation may be revoked by the Committee at any time.
      5.5     Information to be Furnished to Committee. ProLogis and the Related
Companies shall furnish the Committee such data and information as may be
required for it to discharge its duties. The records of ProLogis and the Related
Companies as to an employee’s or Participant’s employment or provision of
services, termination of employment or cessation of the provision of services,
leave of absence, reemployment and compensation shall be conclusive on all
persons unless determined to be incorrect. Participants and other persons
entitled to benefits under the Plan must furnish the Committee such evidence,
data or information as the Committee consider desirable to carry out the terms
of the Plan.
      5.6     Liability and Indemnification of Committee. No member or
authorized delegate of the Committee shall be liable to any person for any
action taken or omitted in connection with the administration of the Plan unless
attributable to his own fraud or willful misconduct; nor shall ProLogis or any
Related Company be liable to any person for any such action unless attributable
to fraud or willful misconduct on the part of a trustee, director or employee of
ProLogis or Related Company. The Committee, the individual members thereof, and
persons acting as the authorized delegates of the Committee under the Plan,
shall be indemnified by ProLogis against any and all liabilities, losses, costs
and expenses (including legal fees and expenses) of whatsoever kind and nature
which may be imposed on, incurred by or asserted against the Committee or its
members or authorized delegates by reason of the performance of a Committee
function if the Committee or its members or authorized delegates did not act
dishonestly or in willful violation of the law or regulation under which such
liability, loss, cost or expense arises. This indemnification shall not
duplicate but may supplement any coverage available under any applicable
insurance.
SECTION 6
AMENDMENT AND TERMINATION
       The Board may, at any time, amend or terminate the Plan, and the Board or
the Committee may amend any Award Agreement, provided that no amendment or
termination may, in the absence of written consent to the change by the affected
Participant (or, if the Participant is not then living, the affected
Beneficiary), adversely affect the rights of any Participant or Beneficiary
under any Award granted under the Plan prior to the date such amendment is
adopted by the Board (or the Committee, if applicable); and further provided
that adjustments pursuant to subsection 4.3 shall not be subject to the
foregoing limitations of this Section 6; and further provided that the
provisions of subsection 2.8 (relating to Option and SAR repricing) cannot be
amended unless the amendment is approved by ProLogis’s shareholders. It is the
intention of ProLogis that, to the extent that any provisions of this Plan or
any Awards granted hereunder are subject to section 409A of the Code, the Plan
and the Awards comply with the requirements of section 409A of the Code and that
the Board shall have the authority to amend the Plan as it deems necessary to
conform to section 409A.

9



--------------------------------------------------------------------------------



 



SECTION 7
DEFINED TERMS
       (a) “Agreement” has the meaning set forth in subsection 4.11.
      (b) “Approval Date” means the date on which the Plan is approved by
ProLogis’s shareholders.
      (c) “Award” means any award described in Section 2 or 3 of the Plan.
      (d) “Beneficiary” means the person or persons the Participant designates
to receive the balance of his or her benefits under the Plan in the event the
Participant’s Termination Date occurs on account of death. Any designation of a
Beneficiary shall be in writing, signed by the Participant and filed with the
Committee prior to the Participant’s death. A Beneficiary designation shall be
effective when filed with the Committee in accordance with the preceding
sentence. If more than one Beneficiary has been designated, the balance of the
Participant’s benefits under the Plan shall be distributed to each such
Beneficiary per capita. In the absence of a Beneficiary designation or if no
Beneficiary survives the Participant, the Beneficiary shall be the Participant’s
estate.
      (e) “Board” means the Board of Trustees of ProLogis.
      (f) “Cause” shall mean (i) the willful and continued failure by the
Participant to substantially perform his duties with ProLogis or any Related
Company after written notification by ProLogis or the Related Company, (ii) the
willful engaging by the Participant in conduct which is demonstrably injurious
to ProLogis or any Related Company, monetarily or otherwise, or (iii) the
engaging by the Participant in egregious misconduct involving serious moral
turpitude, determined in the reasonable judgment of the Committee. For purposes
hereof, no act, or failure to act, on the Participant’s part shall be deemed
“willful” unless done, or omitted to be done, by the Participant not in good
faith and without reasonable belief that such action was in the best interest of
ProLogis or Related Company.
      (g) “Change in Control” means the first to occur of any of the following:


        (i) the consummation of a transaction, approved by the shareholders of
ProLogis, to merge ProLogis into or consolidate ProLogis with another entity,
sell or otherwise dispose of all or substantially all of its assets or adopt a
plan of liquidation, provided, however, that a Change in Control shall not be
deemed to have occurred by reason of a transaction, or a substantially
concurrent or otherwise related series of transactions, upon the completion of
which 50% or more of the beneficial ownership of the voting power of ProLogis,
the surviving corporation or corporation directly or indirectly controlling
ProLogis or the surviving corporation, as the case may be, is held by the same
persons (although not necessarily in the same proportion) as held the beneficial
ownership of the voting power of ProLogis immediately prior to the transaction
or the substantially concurrent or otherwise related series of transactions,
except that upon the completion thereof, employees or employee benefit plans of
ProLogis may be a new holder of such beneficial ownership; or           (ii) the
“beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act) of
securities representing 50% or more of the combined voting power of ProLogis is
acquired, other than from ProLogis, by any “person” as defined in Sections 13(d)
and 14(d) of the Exchange Act (other than any trustee or other fiduciary holding
securities under an employee benefit or other similar equity plan of
ProLogis); or           (iii) at any time during any period of two consecutive
years, individuals who at the beginning of such period were members of the Board
cease for any reason to constitute at least a majority thereof (unless the
election, or the nomination for election by ProLogis’s shareholders, of each new
trustee was approved by a vote of at least two-thirds of the trustees still in
office at the time of such election or nomination who were trustees at the
beginning of such period).

      (h) “Code” means the Internal Revenue Code of 1986, as amended.
      (i) “Committee” has the meaning set forth in subsection 5.1.
      (j) “Termination Date” means the date on which a Participant both ceases
to be an employee of ProLogis and the Related Companies and ceases to perform
material services for ProLogis and the Related Companies (whether as a trustee
or otherwise), regardless of the reason for the cessation; provided that a
“Termination

10



--------------------------------------------------------------------------------



 



Date” shall not be considered to have occurred during the period in which the
reason for the cessation of services is a leave of absence approved by ProLogis
or the Related Company which was the recipient of the Participant’s services;
and provided, further that, with respect to an Outside Trustee, “Termination
Date” means date on which the Outside Trustee’s service as an Outside Trustee
terminates for any reason.
      (k) “Disability” means, except as otherwise provided by the Committee, the
Participant’s inability, by reason of a medically determinable physical or
mental impairment, to engage in the material and substantial duties of his
regular occupation, which condition is expected to be permanent; provided,
however, that in the case of an Outside Trustee, “Disability” means an injury or
illness which, as determined by the Committee, renders the Participant unable to
serve as a trustee of ProLogis.
      (l) “Effective Date” has the meaning set forth in subsection 4.1.
      (m) “Eligible Individual” means any employee or trustee of ProLogis or a
Related Company, including any member of the Board who is not an employee of
ProLogis or a Related Company.
      (n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
      (o) “Expiration Date” has the meaning set forth in subsection 2.10.
      (p) “Fair Market Value” of a Share means, as of any date, the value
determined in accordance with the following rules:


        (i) If the Shares are at the time listed or admitted to trading on any
stock exchange, then the Fair Market Value shall be the average of the highest
and lowest sales price per Share on such date on the principal exchange on which
the Shares are then listed or admitted to trading or, if no such sale is
reported on that date, on the last preceding date on which a sale was so
reported.           (ii) If the Shares are not at the time listed or admitted to
trading on a stock exchange, the Fair Market Value shall be the average of the
lowest reported bid price and highest reported asked price of the Shares on the
date in question in the over-the-counter market, as such prices are reported in
a publication of general circulation selected by the Committee and regularly
reporting the market price of Shares in such market.           (iii) If the
Shares are not listed or admitted to trading on any stock exchange or traded in
the over-the-counter market, the Fair Market Value shall be as determined by the
Committee in good faith.           (iv) For purposes of determining the Fair
Market Value of Shares that are sold pursuant to a cashless exercise program,
Fair Market Value shall be the price at which such Shares are sold.

      (q) “Full Value Award” has the meaning set forth in Section 3.1.
      (r) “Incentive Share Option” means an Option that is intended to satisfy
the requirements applicable to an “incentive stock option” described in
section 422 of the Code.
      (s) “Non-Qualified Share Option” means an Option that is not intended to
be an Incentive Share Option.
      (t) “Option” has the meaning set forth in subsection 2.1(a).
      (u) “Outside Trustee” means a trustee of ProLogis who is not an officer or
employee of ProLogis or the Related Companies.
      (v) “Participant” shall have the meaning set forth in subsection 1.3.
      (w) “Performance-Based Compensation” shall have the meaning set forth in
subsection 3.3.
      (x) “Performance Criteria” means performance targets based on one or more
of the following criteria: (i) earnings including operating income, earnings
before or after taxes, earnings before or after interest, depreciation,
amortization, or extraordinary or special items or book value per share (which
may exclude nonrecurring items) or net earnings; (ii) pre-tax income or
after-tax income; (iii) earnings per share (basic or diluted); (iv) operating
profit; (v) revenue, revenue growth or rate of revenue growth; (vi) return on
assets (gross or net), return on investment (including cash flow return on
investment), return on capital (including return on total capital or return on
invested capital), or return on equity; (vii) returns on sales or revenues;
(viii) operating expenses; (ix) stock price appreciation; (x) cash flow (before
or after dividends), free cash flow, cash flow return

11



--------------------------------------------------------------------------------



 



on investment (discounted or otherwise), net cash provided by operations, cash
flow in excess of cost of capital or cash flow per share (before or after
dividends); (xi) implementation or completion of critical projects or processes;
(xii) economic value created; (xiii) cumulative earnings per share growth;
(xiv) operating margin or profit margin; (xv) share price or total shareholder
return; (xvi) cost targets, reductions and savings, productivity and
efficiencies; (xvii) strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration, geographic business
expansion, customer satisfaction, employee satisfaction, human resources
management, supervision of litigation, information technology, and goals
relating to acquisitions, divestitures, joint ventures and similar transactions,
and budget comparisons; (xviii) personal professional objectives, including any
of the foregoing performance targets, the implementation of policies and plans,
the negotiation of transactions, the development of long-term business goals,
formation of joint ventures, research or development collaborations, and the
completion of other corporate transactions; (xix) funds from operations (FFO) or
funds available for distribution (FAD); (xx) economic value added (or an
equivalent metric); (xxi) share price performance; (xxii) improvement in or
attainment of expense levels or working capital levels; or (xxiii) any
combination of, or a specified increase in, any of the foregoing. Where
applicable, the performance targets may be expressed in terms of attaining a
specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of ProLogis, a Related Company, or a division or strategic business unit of
ProLogis, or may be applied to the performance of ProLogis relative to a market
index, a group of other companies or a combination thereof, all as determined by
the Committee. The performance targets may include a threshold level of
performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be made (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur). Each of
the foregoing performance targets shall be determined in accordance with
generally accepted accounting principles and shall be subject to certification
by the Committee; provided that the Committee shall have the authority to
exclude impact of charges for restructurings, discontinued operations,
extraordinary items and other unusual or non-recurring events and the cumulative
effects of tax or accounting principles and identified in financial statements,
notes to financial statements, management’s discussion and analysis or other SEC
filings.
      (y) “Prior Plans” means ProLogis 1997 Long-Term Incentive Plan and
ProLogis 2000 Share Option Plan for Outside Trustees.
      (z) “Related Company” means any corporation, partnership, joint venture or
other entity during any period in which a controlling interest in such entity is
owned, directly or indirectly, by ProLogis (or by any entity that is a successor
to ProLogis), and any other business venture designated by the Committee in
which ProLogis (or any entity that is a successor to ProLogis) has, directly or
indirectly, a significant interest (whether through the ownership of securities
or otherwise), as determined in the discretion of the Committee.
      (aa) “Retirement” means, with respect to any Participant, the occurrence
of a Participant’s Termination Date after the Participant has attained at least
age 60 and provided at least five years of service to ProLogis or the Related
Companies; provided, however, that with respect to any Award granted to a
Participant who is an Outside Trustee, “Retirement” shall mean the Termination
Date after attaining at least age 60 and providing at least five years of
service as a trustee to ProLogis.
      (bb) “SAR” or “Share Appreciation Right” has the meaning set forth in
subsection 2.1(b).
      (cc) “Shares” means common shares of beneficial interest of ProLogis.

12